Citation Nr: 0602136	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of basic educational 
assistance benefits under Chapter 30, 38 U.S.C. § 3001, 
et.seq., in an amount calculated as $7,240.91, to include 
whether the creation of any such overpayment was valid.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from July 1971 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision of the Department of 
Veterans' Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma, which found that the veteran was indebted to VA for 
the creation of an overpayment of Chapter 30 VA basic 
educational assistance benefits in an amount of $7,240.91.  
The veteran has also expressed disagreement with a June 2003 
decision of the RO's Committee on Waivers and Compromises 
(Committee), which denied a claim for entitlement to a waiver 
of recovery of the indebtedness.  

The veteran's sworn testimony was obtained both at a personal 
hearing at the RO in August 2004 and at an interview at the 
RO in May 2005.  Transcripts of both proceedings are on file.  

The Board has carefully reviewed the record in light of the 
applicable law.  The issue of whether the debt was validly 
created is ready for appellate review.  The issue of whether 
the debt should be waived must be remanded for further 
proceedings.  


FINDING OF FACT

The veteran was paid basic educational benefits in the amount 
of $7,240.91 to which he was not entitled.  


CONCLUSION OF LAW

The criteria for the establishment of a debt incurred to VA 
on the part of the veteran are met.  38 U.S.C.A. § 3011(a) 
(West 2002); 38 C.F.R. §§ 21.7042, 21.7044 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that in September 2002, the veteran was 
notified by the RO that he had been overpaid educational 
benefits in the amount of $7,240.91.  The veteran's essential 
contention is that because he undertook additional courses 
without VA educational assistance, such should be accounted 
for and the debt should be extinguished.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act are not applicable in cases, such as this, in 
which the issues involve the waiver of debts incurred by 
claimants to VA, because such are not claims for a benefit as 
contemplated by 38 U.S.C. §§ 5100 et. seq.  See, e.g., Barger 
v. Principi, 16 Vet. App. 132, 138 (2002) [the provisions of 
the VCAA do not apply to chapter 53 of title 38, which 
contains 38 U.S.C.A. § 5302 pertaining to waiver 
determinations].

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational monetary assistance for 
members of the Armed Forces after their separation from 
military service.  See 38 U.S.C.A. §§ 3001 et. seq. (West 
2002); 38 C.F.R. §§ 21.7042, 21.7044 (2005).

In June 2002, a VA compliance survey was conducted at the 
Republic Central College in Angeles City, Pampanga, the 
Philippines.  It was ascertained that the veteran was paid 
full-time VA benefits during the second semester of the 
school year of 1997-1998 based on 15 units.  However, it was 
noted that he had pursued 12 units of study for the period 
indicated.  During the first semester of 1998-1999, he was 
paid based on 15 units, but had undertaken 12 units of study; 
the second semester of that year he was paid full time 
benefits when taking 12 units.  During the academic year of 
1999-2000 he was paid full time benefits based on the 
representation of having enrolled for 15 units, but he in 
fact had undertaken 9 units of study.  He was also paid full 
time benefits for the first semester of the year 2000-2001, 
but he did not pursue any units for the term indicated. 

The total amount of overpayment thus created was $7,240.91.  
When apprised of such overpayment, the veteran's sole 
contention was that he had not used the whole of his VA 
entitlement during other semesters not in contention, and 
that such should be considered to eradicate the debt.  He has 
not represented that he was enrolled contrary to the findings 
of the compliance survey; nor of the RO, nor of the Committee 
on Waivers and Compromises which found in part, and by 
decision dated in June 2003, that the debt validly incurred.  
The Board's present review reveals no alternative findings.  


ORDER

The debt being validly created, the appeal to this extent is 
denied.  


REMAND

As noted, the veteran has requested waiver of the debt in 
question.  The record reflects that subsequent to his 
February 2003 communication in which he challenged the 
validity of the debt and requested waiver of overpayment, he 
was advised by letter dated in April 2003 that waiver could 
not be considered during the pendency of a notice of 
disagreement as to the incurrence of the debt.  The veteran 
was also advised, however, that if the debt were found to be 
valid, he could submit a notice of disagreement prior to 
September 2003.

As noted, in June 2003, the RO found that the debt in 
question was validly incurred.  Subsequently that month, the 
Committee denied waiver of the indebtedness.  In its 
decision, the Committee also noted that although the veteran 
had been requested to submit a Financial Status Report, but 
had declined to do so.  

In July 2003, i.e., prior to the time specified by the RO, 
the veteran submitted a notice of disagreement as to the 
Committee's decision denying his request for a waiver.  The 
veteran has not been provided with a statement of the case 
(SOC) in response to the veteran's notice of disagreement 
(NOD).  Such development is necessary and must be completed 
at the RO and not at the Board.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995) (When there has been an initial RO adjudication of 
a claim and a NOD as to its denial, the claimant is entitled 
to a SOC and the RO's failure to issue a SOC is a procedural 
defect requiring a Board Remand).  

Accordingly, this issue must be returned to the RO for the 
following:

The VBA AMC should issue the veteran a 
Statement of the Case that addresses the 
issue of waiver of recovery of basic 
educational assistance benefits under 
Chapter 30, 38 U.S.C. § 3001, et.seq., 
The VBA AMC should invite the veteran to 
submit any and all evidence in his 
possession which is potentially probative 
of the claim on appeal, including a 
Financial Status Report.  
The veteran should be specifically 
advised of the time period in which to 
perfect his appeal, and his right to be 
represented in the appeal.  If 
appropriate, established appellate 
proceedings should be followed 
thereafter.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


